DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 11/09/2020 has been entered. 

Response to Arguments

Applicant's submission filed 11/09/2020 has been fully considered.  Applicant’s amendments to the drawings have overcome the objection of record by reordering the figures in sequential order.  Applicant’s amendments to the claims have overcome the objections of record by correcting typographical errors.  Applicant’s amendments to the claims have overcome the 112(a) rejections of record by removing language that did not have written description in the application as filed.  Applicant’s amendments to the claims have overcome the 112(b) rejections of record by clarifying language in claims 4, 11, 13, and 21.  Applicant’s amendments to the claims have overcome the 102 rejection over Sabitha of record.  Sabitha teaches 8,8’-trimethylenedi-theophylline, and the claims now exclude a molecule in which the 

Drawings

The drawings are objected to because there are color photographs/drawings in Fig. 1, 4A-C, 5A-B, 6, 8, 10A-B, 11, 12A-E, 13A-B, and 14A-E.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The recitation of “wherein the bifunctional molecule is labelled” is not supported in the application as filed.  The specification as filed only discloses a specific species of label, that is, the four PET radiolabels 18F, 11C, 13N, and 15O.  These four specific species are not representative of the breadth of the genus as now claimed, which is defined only by its function of “label”.  A definition by function alone does not appear to sufficiently describe the claimed invention because it is only an indication of what the labels do rather than what they are.  Thus, while the application as filed has support for wherein the bifunctional molecule is labelled with the PET radiolabels 18F, 11C, 13N, or 15O, the application as filed does not provide support for the broad genus as now claimed.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9 - 11, 13, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayward et al. (of record; from IDS; WO 2010/036821 A1; “Hayward”).
This rejection is maintained for the reasons set forth in the office action mailed 08/21/2020 and for the reasons set forth below.
Claims 1 and 6 as amended remain rejected because Hayward teaches a bifunctional molecule comprising caffeine molecule linked to a second caffeine molecule by a linker (p 168/189, second molecule), which is a compound of structure I of claim 13 wherein R1=R2=R3=R4=R5=R6=CH3 (a saturated alkyl group having 1 carbon atom), n=3, and wherein the linker optionally comprises a saturated or unsaturated alkyl linker that is optionally modified or substituted.  Note that under a broadest reasonable interpretation, caffeine reasonably reads on a methylated analogue of theophylline or theobromine.  Thus, the first caffeine molecule of Hayward reads on the caffeine, or the methylated analogue of theobromine, of the first alpha-synuclein binding agent of the claims, and the second caffeine molecule of Hayward reads on the methylated analogues of theophylline or theobromine of the second alpha-synuclein binding agent of the claims.
Claim 21 as amended remains rejected because Hayward teaches that the molecule may be radiolabeled (p 76, ln 26+).  Thus, because the radiolabeled molecule of Hayward has the identical structure and chemical composition as the claimed kit of claim 21, which requires the bifunctional molecule of claim 1 to be labelled, the radiolabeled molecule of Hayward reads on a “kit”.


These arguments are not persuasive.  Regarding claims 1 and 6, under a broadest reasonable interpretation, caffeine reasonably reads on methylated analogues of theophylline or theobromine.  Thus, the first caffeine molecule of Hayward reads on the caffeine, or the methylated analogue of theobromine, of the first alpha-synuclein binding agent of the claims, and the second caffeine molecule of Hayward reads on the methylated analogues of theophylline or theobromine of the second alpha-synuclein binding agent of the claims.
Regarding claim 13, the amendment is a proviso statement for when one of R3 and R6 is H.  However, the molecule of Hayward is a compound of structure I of claim 13 wherein R1=R2=R4=R5=R6=CH3 (a saturated alkyl group having one carbon atom).

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand et al. (2014 Inorg. Chem. 53: 2296-2303; “Bertrand”).
Bertrand teaches a bis-carbene complex (applicant’s bifunctional molecule) [Au(caffein-2-ylidene)2][BF4] (complex 4) (Abstract; Fig. 1 and 2; and Scheme 2), which is a bifunctional molecule of claim 4 wherein A is the methylated analogues of caffeine or theobromine, B is the methylated analogues of theophylline or theobromine, and n is 1 and is substituted with the heteroatom Au.

Potential Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jennifer Lamberski/Primary Examiner, Art Unit 1618